                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE

   LOGAN VANDERHOEF,                            )
                                                )
                 Plaintiff,                     )
                                                )
   v.                                           )       No.:   3:16-CV-00508-TAV-DCP
                                                )
   MAURICE KELLY DIXON,                         )
                                                )
                 Defendant.                     )


                         MEMORANDUM OPINION AND ORDER

          This matter is before the Court on a dispute over attorney’s fees and costs. On

   March 21, 2018, Plaintiff prevailed at trial on his 42 U.S.C. § 1983 claim as well as his

   related claims for assault and unlawful imprisonment [Doc. 103]. Plaintiff has now moved

   for an award of attorney’s fees and costs [Doc. 129], to which Defendant has responded

   [Doc. 131] and Plaintiff has replied [Doc. 135]. Defendant then moved to pay the judgment

   to the Court [Doc. 132]. These motions were referred to the Magistrate Judge, who issued

   a Report and Recommendation (“R&R”) recommending that Plaintiff’s motion be granted

   in part and denied in part by awarding $90,447.30 in attorney’s fees and $2,562.35 in costs,

   and that Defendant’s motion be denied as moot [Doc. 136]. Defendant objected [Docs.

   137, 138], and Plaintiff responded [Doc. 140].

          For the reasons that follow, the R&R [Doc. 136] is ADOPTED, Plaintiff’s motion

   for attorney’s fees and costs [Doc. 129] is GRANTED as modified by the R&R, and

   Defendant’s motion to pay judgment to the Court [Doc. 132] is DENIED AS MOOT.




Case 3:16-cv-00508-TAV-DCP Document 141 Filed 08/12/20 Page 1 of 16 PageID #: 6386
   I.     STANDARD OF REVIEW

          A court must conduct a de novo review of those portions of a magistrate judge’s

   report and recommendation to which a party objects unless the objections are frivolous,

   conclusive, or general. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3); Smith v. Detroit

   Fed’n of Teachers, Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987); Mira v. Marshall,

   806 F.2d 636, 637 (6th Cir. 1986).         “Objections disputing the correctness of the

   magistrate’s recommendation, but failing to specify the findings believed to be in error are

   too general and therefore insufficient.” Stamtec, Inc. v. Anson, 296 F. App’x 518, 519 (6th

   Cir. 2008) (citing Spencer v. Bouchard, 449 F.3d 721, 725 (6th Cir. 2006)). The Court

   “may accept, reject, or modify, in whole or in part, the findings or recommendations” made

   by the magistrate judge. 28 U.S.C. § 636(b)(1).

   II.    BACKGROUND

          On August 17, 2016, Plaintiff Logan Vanderhoef (“Plaintiff”) initiated the present

   42 U.S.C. § 1983 action against Defendants City of Maryville and Maurice Kelly Dixon

   (“Defendant”) [Doc. 1]. Plaintiff’s claims stems from an incident on May 16, 2016, during

   which Plaintiff crashed his vehicle into Defendant’s vehicle [Doc. 1 p. 2]. Defendant, an

   off-duty police officer in civilian clothes, responded by pulling his weapon on Plaintiff and

   Plaintiff’s passengers and holding them at gunpoint for roughly two (2) minutes [Id.]. At

   trial, the jury returned a verdict of guilty against Defendant on three charges: Section 1983

   excessive force in violation of the Fourth Amendment, assault, and unlawful imprisonment

   [Doc. 103 pp. 1-4]. The jury awarded $500 for each claim, for a total of $1,500 [Id.]

                                                2


Case 3:16-cv-00508-TAV-DCP Document 141 Filed 08/12/20 Page 2 of 16 PageID #: 6387
          Plaintiff moved for an award of attorney’s fees and costs on March 30, 2018, seeking

   $76,435.00 in fees for the work of Attorney Van R. Irion (“Irion”) and $2,562.35 in costs

   [Doc. 107 p. 1]. The Court held that motion in abeyance [Doc. 113] and granted

   Defendant’s Motion for Judgment as a Matter of Law [Doc. 124]. Plaintiff appealed, and

   the Sixth Circuit reversed [Doc. 128]. Plaintiff moved again for attorney’s fees and costs,

   this time seeking $104,567.00 and $2,562.35, respectively [Doc. 129 p. 1].1 The Magistrate

   Judge recommended an award of $90,447.30 in attorney’s fees and $2,562.35 in costs

   [Doc. 136 p. 1].

   III.   ANALYSIS

          Under the Civil Rights Attorney’s Fees Award Act of 1976, 42 U.S.C. § 1988, a

   district court has discretion to award attorney’s fees to a “prevailing party” in a civil rights

   action, including an action brought pursuant to 42 U.S.C. § 1983. 42 U.S.C. § 1988(b);

   Gregory v. Shelby Cty., 220 F.3d 433, 446—47 (6th Cir. 2000). First, a district court

   considering a Section 1988 request must determine if the moving plaintiff was the

   “prevailing party.” Wayne v. Vill. of Sebring, 36 F.3d 517, 531 (6th Cir. 1994) (citing

   Hensley v. Eckerhart, 461 U.S. 424, 433 (1983)). The Supreme Court has described the

   formulation of “prevailing party” as “generous,” including one who “succeed[s] on any

   significant issue in litigation which achieves some of the benefit the parties sought in



          1
            As pointed out by the Magistrate Judge, Plaintiff’s submitted billing entries [Doc. 129-
   1] note 292.20 hours for a total fee of $105,445, as well as $3,440.34 costs, but his motion
   [Doc. 129] instead requests $104,567 in fees and $2,562.35 in costs, a difference of $878 and
   $877.99, respectively, in the calculations. No explanation is provided for the reductions.
                                                   3


Case 3:16-cv-00508-TAV-DCP Document 141 Filed 08/12/20 Page 3 of 16 PageID #: 6388
   bringing suit.” Farrar v. Hobby, 506 U.S. 103, 109 (1992) (internal quotation marks

   omitted) (quoting Hensley, 461 U.S. at 433).

          The parties here agree that Plaintiff is a prevailing party within the ambit of Section

   1988 [Doc. 129 p. 4; Doc. 131 p. 2]. The next question for a district court then is whether

   the request for attorney’s fees is a “reasonable” one. Wayne, 36 F.3d at 531 (citation

   omitted). The starting point and “lodestar” of a reasonable attorney’s fees calculation is

   “the proven number of hours reasonably expended on the case by an attorney, multiplied

   by a reasonable hourly rate.” Isabel v. City of Memphis, 404 F.3d 404, 415 (6th Cir. 2005)

   (citation omitted). “To arrive at a reasonable hourly rate, courts use as a guideline the

   prevailing market rate, defined as the rate that lawyers of comparable skill and experience

   can reasonably expect to command within the venue of the court of record.” Geier v.

   Sundquist, 372 F.3d 784, 791 (6th Cir. 2004) (citing Adcock-Ladd v. Sec’y of Treasury,

   227 F.3d 343, 350 (6th Cir. 2000)). The Sixth Circuit has outlined twelve (12) factors to

   consider when assessing the reasonableness of an attorney’s reported hours and rate:

          (1) time and labor required; (2) the novelty and difficulty of the questions
          presented; (3) the skill needed to perform the legal service properly; (4) the
          preclusion of employment by the attorney due to acceptance of the case; (5)
          the customary fee; (6) whether the fee is fixed or contingent; (7) time and
          limitations imposed by the client or the circumstances; (8) the amount
          involved and the results obtained; (9) the experience, reputation, and ability
          of the attorneys; (10) the “undesirability” of the case; (11) the nature and
          length of the professional relationship with the client; and (12) awards in
          “similar cases.”

   Isabel, 404 F.3d at 415 (citation omitted).       Ultimately, “the most critical factor in

   determining the reasonableness of a fee award is the degree of success obtained.” Farrar,

                                                 4


Case 3:16-cv-00508-TAV-DCP Document 141 Filed 08/12/20 Page 4 of 16 PageID #: 6389
   506 U.S. at 114 (internal quotation marks omitted) (citation omitted). Even so, the Sixth

   Circuit has “repeatedly rejected mechanical reductions in fees based on the number of

   issues on which a plaintiff has prevailed . . . .” Deja Vu v. Metro. Gov’t of Nashville &

   Davidson Cty., 421 F.3d 417, 423 (6th Cir. 2005). Rather, “[w]hen claims are based on a

   common core of facts or are based on related legal theories, for the purpose of calculating

   attorney fees they should not be treated as distinct claims, and the cost of litigating the

   related claims should not be reduced.” Thurman v. Yellow Freight Sys., Inc., 90 F.3d 1160,

   1169 (6th Cir. 1996).

          A.     Entitlement to Fees

          In Defendant’s initial response to Plaintiff’s request for attorney’s fees, Defendant

   contended that Plaintiff was not entitled to any attorney’s fees because his success was

   more properly characterized as de minimis [Doc. 131 p. 2]. Defendant is correct that the

   Supreme Court has concluded that “[i]n some circumstances, even a plaintiff who formally

   ‘prevails’ under § 1988 should receive no attorney’s fees at all . . . [such as a] plaintiff who

   seeks compensatory damages but receives no more than nominal damages . . . .” Farrar,

   506 U.S. at 115. The Magistrate Judge thoroughly considered this line of argument and

   concluded that Plaintiff here secured more than nominal damages [Doc. 136 pp. 9-11].

   Specifically, unlike a traditional $1 nominal damage award, the jury awarded Plaintiff a

   total of $1,500, $500 each for his Section 1983, assault, and unlawful imprisonment claims

   [Doc. 103 pp. 1-4]. Compare HLV, LLC v. Van Buren Cty., 784 F. App’x 451, 454 (6th Cir.

   2019) (affirming the district court’s denial of attorney’s fees when the plaintiff “sought

                                                  5


Case 3:16-cv-00508-TAV-DCP Document 141 Filed 08/12/20 Page 5 of 16 PageID #: 6390
   considerable compensatory and punitive damages and was awarded only $1.00”), with

   Hescott v. City of Saginaw, 757 F.3d 518, 524 (6th Cir. 2014) (reversing the district court’s

   denial of attorney’s fees when the jury awarded $5,000 in damages for plaintiff’s “actual,

   compensable injury” (citation omitted)). As such, the Magistrate Judge concluded that

   Plaintiff’s damages were not nominal, such that he was entitled to reasonable attorney’s

   fees [Doc. 136 p. 1].          Defendant’s objection does not specifically question this

   recommendation or otherwise advance the argument that Plaintiff’s damages were

   de minimis.2 The Magistrate Judge’s rejection of this argument is thereby adopted.

          B.      Hourly Rate

          Plaintiff requested that the Court award attorney’s fees for Irion at an hourly rate of

   $350 per hour for trial-level work and $400 for appellate-level work [Doc. 129 pp. 11-12].

   Defendant contended that these rates are not reasonable for the Knoxville-area [Doc. 131

   p. 4]. Generally speaking, a district court assessing a reasonable hourly rate should

   “consider the prevailing market rate in the relevant community for the same type of work

   at issue.” Brooks v. Invista (Koch Indus.), No. 1:05-CV-328, 2008 WL 304893, at *3

   (E.D. Tenn. Jan. 30, 2008) (citations omitted). This rate should be sufficient but not greater

   than “necessary to entice competent legal counsel to perform the work required . . . .”




          2
              Defendant contends that “special circumstances” justify a denial of attorney’s fees
   altogether because Plaintiff caused the car crash that gave rise to this entire case. [Doc. 138 p. 5].
   This argument, unsupported by citation to authority and not presented to the Magistrate Judge, is
   rejected. See McQueary v. Conway, 614 F.3d 591, 604 (6th Cir. 2010) (noting that the Sixth
   Circuit has “never (to [its] knowledge) found a ‘special circumstance’ justifying the denial of fees.”
   (citation omitted)).
                                                     6


Case 3:16-cv-00508-TAV-DCP Document 141 Filed 08/12/20 Page 6 of 16 PageID #: 6391
   EEOC v. Dolgencorp, LLC, 277 F. Supp. 3d 932, 966 (E.D. Tenn. 2017), aff’d, 899 F.3d

   428 (6th Cir. 2018).

          The Magistrate Judge considered Irion’s experience3 and the prevailing market rate

   in Knoxville and concluded that an hourly rate of $350 per hour is reasonable, for both

   trial-level and appellate-level work [Doc. 136 p. 13]. This rate is commensurate with rates

   awarded by this Court to other experienced civil rights attorneys. See, e.g., Herring v. SCI

   Tenn. Funeral Servs., LLC, No. 2:15-CV-00280, 2018 WL 2406008, at *7 (E.D. Tenn.

   May 4, 2018) (setting an hourly rate of $350 for a lead attorney with eighteen (18) years

   of experience); Hunter v. City of Copper Hill, No. 1:09-CV-238, 2013 WL 5278673, at *5

   (E.D. Tenn. Sept. 19, 2013) (awarding an hourly rate of $395 to a lead attorney “highly

   skilled in the practice of employment law”).

          As an initial matter, Plaintiff did not object to a downward reduction for Irion’s

   appellate-level work from $400 an hour to $350 an hour. In his objection, Defendant

   repeats his contention that $350 per hour is not a reasonable rate for the Knoxville area.

   This objection, however, is confined to a footnote and merely repeats the fact already

   presented to the Magistrate Judge that Defendant’s counsel charges only $250 per hour

   [Doc. 138 p. 4 n.1; Doc. 131-1 ¶ 6]. Without anything more to support Defendant’s

   objection, it is overruled, and the Magistrate Judge’s recommendation is adopted. The



          3
              Plaintiff includes a declaration from Irion highlighting, inter alia, that he has been
   practicing law for fourteen (14) years, has practiced in numerous jurisdictions, is experienced in
   patent law, and has worked as a professor at the University of Tennessee College of Law
   [Doc. 129-2 ¶¶ 3-15].
                                                    7


Case 3:16-cv-00508-TAV-DCP Document 141 Filed 08/12/20 Page 7 of 16 PageID #: 6392
   Court agrees that a rate of $350 per hour is reasonable when compared to the prevailing

   market rate in this area.

          C.     Number of Hours Billed

          Plaintiff initially reported that Irion spent a total of 292.20 hours working on this

   case, including trial preparation, the subsequent appeal to the Sixth Circuit, and the present

   attempt to secure attorney’s fees [Doc. 129-1 p. 1]. Defendant asserts, in short, that these

   hours must be greatly reduced to account for the parts of the case in which Plaintiff did not

   succeed [Doc. 131 p. 3]. The Sixth Circuit has cautioned that “[a]n award based on the

   total number of hours reasonably expended on the litigation might, however, result in an

   excessive amount if the claimant has achieved only partial success.” Imwalle v. Reliance

   Med. Prod., Inc., 515 F.3d 531, 552 (6th Cir. 2008) (citing Hensley, 461 U.S. at 435). In

   other words, even after the lodestar is calculated, a district court should consider whether

   the total amount awarded is reasonable in light of “the relationship between the fee awarded

   and the success obtained.” Hines v. City of Columbus, 676 F. App’x 546, 556 (6th Cir.

   2017) (citation omitted). As explained by the Sixth Circuit, “when a plaintiff achieves

   limited success, a fee award based on the lodestar calculation may be excessive, even if the

   claims are interrelated and nonfrivolous.” Id. (citing Hensley, 461 U.S. at 436). On the

   other hand, “[b]ecause damages awards do not reflect fully the public benefit advanced by

   civil rights litigation, Congress did not intend for fees in civil rights cases, unlike most

   private law cases, to depend on obtaining substantial monetary relief.” City of Riverside v.

   Rivera, 477 U.S. 561, 575 (1986).

                                                 8


Case 3:16-cv-00508-TAV-DCP Document 141 Filed 08/12/20 Page 8 of 16 PageID #: 6393
          The Magistrate Judge thoroughly and properly compared the fee requested by

   Plaintiff with his success throughout the litigation. Notably, the Magistrate Judge already

   accounted for the following: Plaintiff was only awarded $500 in damages on his excessive

   force claim; Plaintiff’s appeal to the Sixth Circuit established new precedent on the use of

   force;4 and Plaintiff’s claims against the City of Maryville were dismissed [Doc. 136 pp.

   17-18]. As such, the Magistrate Judge recommended a ten percent (10%) overall reduction

   to account for Plaintiff’s claims that were dismissed at summary judgment [Doc. 136 p.

   19]. This recommendation is comparable to past decisions reached by other district courts

   in this circuit. See, e.g., Monce v. Marshall Cty. Bd. of Educ., No. 1:16-CV-00007, 2019

   WL 2269880, at *6 (M.D. Tenn. May 28, 2019) (“Plaintiff achieved a limited result. She

   failed to obtain a verdict on the Fourth Amendment disclosure of prescription medicine

   claim and on her ADA claim, and obtained only nominal damages on the Fourth

   Amendment compelled drug tests claim. On the other hand, Plaintiff vindicated an

   important, relatively novel Fourth Amendment right . . . . In the exercise of its discretion,

   therefore, the Court concludes that a reasonable fee award in this case is $ 75,000.”).

          Interestingly, it is not Plaintiff who objects to this determination, even though he is

   the one negatively impacted by this across-the-board reduction in his attorney’s fees.

   Rather, it is Defendant who continues to argue that Plaintiff’s fees should be zero or should

   be reduced by a greater percentage [Doc. 138 p. 6]. It is true that “[t]here is no precise rule

   or formula for making these determinations” and “[t]he court necessarily has discretion in


          4
              See Vanderhoef v. Dixon, 938 F.3d 271 (6th Cir. 2019).
                                                  9


Case 3:16-cv-00508-TAV-DCP Document 141 Filed 08/12/20 Page 9 of 16 PageID #: 6394
 making this equitable judgment.” Hensley, 461 U.S. at 436-37. Defendant, however, has

 offered no explanation for why this Court should overrule the equitable judgment of the

 Magistrate Judge who, as noted, exercised her discretion in light of the considerations

 identified by the Supreme Court and the Sixth Circuit. Seeing no reason to stray from this

 well-reasoned recommendation, the recommended ten percent (10%) reduction is adopted.

        In a similar line of argument, Defendant contends that all hours spent on Plaintiff’s

 failed claims against the City of Maryville should be removed from the lodestar calculation

 [Doc. 131 p. 5]. The Sixth Circuit has explained that when a plaintiff succeeds on some

 claims but not others, he or she may still recover attorney’s fees for the entire case when

 the “meritorious and unmeritorious claims . . . ‘arise out of a common core of facts, and

 involve related legal theories . . . .’” Green Party of Tenn. v. Hargett, 767 F.3d 533, 553

 (6th Cir. 2014) (quoting Tex. State Teachers Ass’n v. Garland Indep. Sch. Dist., 489 U.S.

 782, 789 (1989)). In many cases, an attorney’s time is “devoted generally to the litigation

 as a whole, making it difficult to divide the hours expended on a claim-by-claim basis.”

 Hensley, 461 U.S. at 435. The Magistrate Judge considered this argument and concluded

 that the successful claims against Defendant and the unsuccessful claims against the City

 of Maryville arose from a common core of facts and legal theories [Doc. 136 pp. 21-22].

 As before, Defendant objects to this determination but does not explain why. More

 specifically, Defendant does not counter the Magistrate Judge’s analysis and adroit case

 law citations that support her conclusion that the claims against Defendant and the City of

 Maryville were interrelated [Doc. 136 p. 21]. See, e.g., Bryant v. Nighbert, No. 03-183,

                                             10


Case 3:16-cv-00508-TAV-DCP Document 141 Filed 08/12/20 Page 10 of 16 PageID #:
                                   6395
 2005 WL 2234636, at *5-6 (E.D. Ky. Sept. 14, 2005) (finding plaintiff’s successful

 excessive force claim against an individual officer was related to unsuccessful claims

 against the city and defendants in their official capacities that the city had a policy or

 custom condoning the use of force). Moreover, the Magistrate Judge already took the

 unsuccessful claims against Maryville into account when she recommended a ten percent

 (10%) overall reduction in Plaintiff’s fees.

        Defendant also argued that certain “unrelated entries” should be removed, namely

 entries related to grand jury proceedings [Doc. 131 p. 5 n.1]. The Magistrate Judge

 considered this issue and agreed with Defendant “that unrelated criminal grand jury

 proceedings are not encompassed by the term ‘proceeding’ within § 1988, and thus are not

 compensable under 42 U.S.C. § 1988(b)” [Doc. 136 p. 23]. Plaintiff’s invoice, however,

 shows that time spent on the grand jury matter is intertwined with time spent on this case,

 see [Doc. 129-1]. The Magistrate Judge identified twenty-three (23) billing entries that

 included at least some time spent on the grand jury matter, totaling 16.9 hours, and

 recommended an overall four-hour reduction of the billing entries [Doc. 136 p. 24]. Again,

 even though the Defendant is the party that benefited from this reduction, he now objects

 and contends that the four-hour reduction is “insufficient” [Doc. 138 p. 10]. Given that the

 Magistrate Judge combed through the invoice to find all entries related to the grand jury

 proceeding, this Court sees no reason to depart from her recommendation that roughly four

 (4) hours were spent on this non-compensable matter.




                                                11


Case 3:16-cv-00508-TAV-DCP Document 141 Filed 08/12/20 Page 11 of 16 PageID #:
                                   6396
        Defendant does, however, make the more specific argument that Plaintiff’s

 counsel’s practice of “block billing”5 his work makes it difficult for the Court to determine

 what time is compensable [Doc. 138 p. 10]. The Sixth Circuit has held that block billing

 can be sufficient “so long as the description of the work performed is adequate,” but also

 that “[w]here the documentation is inadequate, the district court may reduce the award

 accordingly.” Smith v. Serv. Master Corp., 592 F. App’x 363, 371 (6th Cir. 2014) (citation

 omitted). Defendant is correct that Plaintiff’s use of block billing makes it more difficult

 to tease out exactly how many hours were attributable to the non-compensable grand jury

 work. Defendant’s problem, however, is that the Magistrate Judge already considered

 these block-billed hours and recommended a reduction in the award as a result [Doc. 136

 p. 24]. Any decision by this Court to overrule her determination would be arbitrary and

 would run roughshod over the Magistrate Judge’s use of her discretion when

 recommending a fee deduction. Beyond requesting that the Court do just that, Defendant

 provides no good reason for disturbing the Magistrate Judge’s recommended fee reduction.

        Finally, Defendant contends that attorney’s fees related to administrative/clerical

 tasks and related to media interaction should be excluded [Doc. 138 pp. 11—3]. These

 arguments, however, are not objections to the R&R; they are new arguments that should




        5
            “[B]lock billing refers to the time-keeping method by which each lawyer and legal
 assistant enters the total daily time spent working on a case, rather than itemizing the time
 expended on specific tasks.” Oakley v. City of Memphis, No. 06-2276 A/P, 2012 WL 2682755, at
 *3 (W.D. Tenn. June 14, 2012), report and recommendation adopted, No. 06-2276-STA-TMP,
 2012 WL 2681822 (W.D. Tenn. July 6, 2012), aff’d, 566 F. App’x 425 (6th Cir. 2014) (alteration
 in original) (internal quotation marks omitted) (citation omitted).
                                                  12


Case 3:16-cv-00508-TAV-DCP Document 141 Filed 08/12/20 Page 12 of 16 PageID #:
                                   6397
 have been raised before the Magistrate Judge in the first instance. See Murr v. United

 States, 200 F.3d 895, 902 n.1 (6th Cir. 2000) (noting that new arguments raised for the first

 time in a party’s objection to a magistrate judge’s report and recommendation are

 considered waived).

        In conclusion, the Magistrate Judge’s recommendation properly assessed each

 individual time entry and Plaintiff’s overall degree of success in the litigation. As such,

 the Court accepts the recommendation that Plaintiff’s fee request be reduced by four (4)

 hours for non-compensable grand jury work and then overall by ten percent (10%).

        D.     Settlement Offer

        Defendant initially argued that Plaintiff was not entitled to any fees incurred after

 Defendant made a settlement offer pursuant to Fed. R. Civ. P. 68, which Plaintiff rejected

 [Doc. 131 p. 5]. “Rule 68 permits a party defending against a claim to make a pretrial

 settlement offer, and if the claimant rejects the offer but then obtains a judgment that is less

 favorable, the claimant ‘must pay the costs incurred after the offer was made.’” Hescott,

 757 F.3d at 527 (quoting Fed. R. Civ. P. 68(d)). Defendant stated that he offered Plaintiff

 $5,000 to settle the case, and that Plaintiff only received a $1,500 judgment after he rejected

 this offer [Doc. 131 p. 5]. The Magistrate Judge concluded that Rule 68 did not apply,

 however, because there was no evidence in the record of an offer compliant with Rule 68,

 nor did Defendant provide any specific details about the terms of said offer [Doc. 135

 p. 25]. At most, it appears that the parties engaged in an informal settlement negotiation,

 which is insufficient to trigger Rule 68. See Kritcher v. Prudential Sec., Inc., 799 F. App’x

                                               13


Case 3:16-cv-00508-TAV-DCP Document 141 Filed 08/12/20 Page 13 of 16 PageID #:
                                   6398
 376, 379 (6th Cir. 2020) (“The record contains no offers of settlement from [defendant]

 nor any offer of judgment under Rule 68.” (citation omitted)); McKelvey v. Sec’y of U.S.

 Army, 768 F.3d 491, 498 (6th Cir. 2014) (“Some circuit courts, to be sure, have expressed

 skepticism of fee reductions based on informal settlement offers. We share their concerns.”

 (internal citations omitted)).

        Defendant does not object to this determination. As such, the recommendation is

 adopted, and the Court will not reduce Plaintiff’s fees under Rule 68 or on account of

 Plaintiff’s rejection of Defendant’s settlement offer.

        E.     Fees for Fees

        Plaintiff’s request for fees includes a request for so-called “fees for fees”—i.e., fees

 for the time spent litigating the award of attorney’s fees [Doc. 129-1 pp. 13—15]. “When

 parties litigate the issue of attorney fees, the additional fees generated by that litigation are

 termed ‘fees for fees.’” Cotner v. Buffaloe & Assocs., PLC, No. 3:11-CV-299, 2012 WL

 1670552, at *6 (E.D. Tenn. May 14, 2012) (citation omitted). Fees for fees are recoverable

 but are subject to reasonable limitations. The Ne. Ohio Coal. for the Homeless v. Husted,

 831 F.3d 686, 722 (6th Cir. 2016). The Magistrate Judge found that much of Plaintiff’s

 fees for fees request was undocumented or overstated. As such, the Magistrate Judge

 recommended a reduction of $2,500 [Doc. 136 pp. 28-29]. Neither party objected to this

 determination, and it is thereby adopted.




                                                14


Case 3:16-cv-00508-TAV-DCP Document 141 Filed 08/12/20 Page 14 of 16 PageID #:
                                   6399
        In Plaintiff’s response to Defendant’s objection to the R&R, Plaintiff again requests

 fee for fee compensation for the 11.2 hours that counsel spent researching and drafting the

 response—what one might call a request for fees for fees for fees [Doc. 140 p. 10]. This

 request is denied for three reasons. First, Plaintiff’s response provides little in the way of

 new analysis not already presented in Plaintiff’s first motion for attorney’s fees, Plaintiff’s

 second motion for attorney’s fees, and Plaintiff’s reply regarding attorney’s fees, such that

 awarding an additional $3,920.00 seems excessive, see [Docs. 107, 129, 135, 140].

 Second, Plaintiff provides no supporting documentation regarding how these 11.2 hours

 were spent, which makes it nearly impossible to determine whether this time was used

 “reasonably.” Finally, after one party objects to a Magistrate Judge’s recommendation, the

 other “party may respond to another party’s objections within 14 days . . . .” Fed. R. Civ.

 P. 72(b)(2) (emphasis added). The attorney’s fees issue was already fully argued before

 the Magistrate Judge, who issued a ruling largely in Plaintiff’s favor—an award of

 $90,447.30 in attorney’s fees and $2,562.35 in costs. As such, Plaintiff’s decision to

 respond to Defendant’s objection was purely discretionary, especially given that Plaintiff’s

 response added little to this already voluminously-briefed topic. Plaintiff’s additional

 request for fees is therefore denied.

        F.     Fee and Cost Calculation:

        This helpful chart summarizing the calculation of Plaintiff’s awarded attorney’s fees

 and costs was provided by the Magistrate Judge [Doc. 136 p. 30] and is reproduced here

 for the convenience of the parties:

                                               15


Case 3:16-cv-00508-TAV-DCP Document 141 Filed 08/12/20 Page 15 of 16 PageID #:
                                   6400
 IV.   CONCLUSION

       For the reasons set forth above, the Report and Recommendation [Doc. 136] is

 ADOPTED as and for the opinion of this Court; Defendant’s Objection [Doc. 137] to the

 R&R is OVERRULED; Plaintiff’s Second Motion for Attorney’s Fees and Costs [Doc.

 129] is GRANTED as modified by the R&R; and Defendant’s Motion for Payment of

 Judgement to the Court [Doc. 132] is DENIED AS MOOT. Defendant is hereby

 responsible for $90,447.30 in attorney’s fees and $2,562.35 in costs.

       IT IS SO ORDERED.


                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE




                                             16


Case 3:16-cv-00508-TAV-DCP Document 141 Filed 08/12/20 Page 16 of 16 PageID #:
                                   6401
